Case 0:19-cv-62826-RKA Document 4 Entered on FLSD Docket 12/11/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  Case: 0:19-cv-62826-RKA

  HAHN DAHN

         Plaintiff,


 v.

 ANDRUE, PALMA, LAVIN & SOLIS, PLLC

       Defendant.
 ___________________________________/

                          ANSWER AND AFFIRMATIVE DEFENSES

         COMES NOW, Defendant, ANDRUE, PALMA, LAVIN & SOLIS, PLLC,

 (“Defendant”), by and through its undersigned counsel, and hereby answers Plaintiff’s

 Complaint as follows:

      1. Admitted Plaintiff seeks redress under the FDCPA and FCCPA; denied Plaintiff is

         entitled to any relief thereunder.

      2. Admitted for jurisdictional purposes only; otherwise denied.

      3. Admitted for jurisdictional purposes only; otherwise denied.

      4. Admitted Plaintiff is a natural person; otherwise, Defendant is without sufficient

         knowledge and/or information to admit or deny the allegation contained in this paragraph

         of Plaintiff’s Complaint.

      5. Defendant is without sufficient knowledge and/or information to admit or deny the

         allegation contained in this paragraph of Plaintiff’s Complaint.




 1|Page
Case 0:19-cv-62826-RKA Document 4 Entered on FLSD Docket 12/11/2019 Page 2 of 5



    6. Admitted engages in interstate commerce by regularly using the telephone and mail;

       otherwise, Defendant is without sufficient knowledge and/or information to admit or

       deny the allegation contained in this paragraph of Plaintiff’s Complaint.

    7. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    8. Admitted, Plaintiff requests a trial by jury.

    9. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    10. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    11. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    12. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    13. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    14. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    15. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    16. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.




 2|Page
Case 0:19-cv-62826-RKA Document 4 Entered on FLSD Docket 12/11/2019 Page 3 of 5



    17. Admitted Exhibit “A” speaks for itself; otherwise, Defendant is without sufficient

       knowledge and/or information to admit or deny the allegation contained in this paragraph

       of Plaintiff’s Complaint.

    18. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    19. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    20. Defendant is without sufficient knowledge and/or information to admit or deny the

       allegation contained in this paragraph of Plaintiff’s Complaint.

    21. Denied.

    22. Denied.

    23. Denied.

    24. Denied.

                                              COUNT I

    25. Defendant re-incorporates paragraphs 1 through 24 as if fully restated herein.

    26. Denied.

    27. Denied.

    28. Denied.

    29. Denied.

    30. Denied.

    31. Admitted Anselmi v. Shendell & Associates, P.A. 2014 WL 5471111 at *3 (S.D. Fla.

       2014) states what it state; otherwise, denied.

    32. Denied.



 3|Page
Case 0:19-cv-62826-RKA Document 4 Entered on FLSD Docket 12/11/2019 Page 4 of 5



    33. Denied.

                                              COUNT II

    34. Defendant re-incorporates paragraphs 1 through 24 as if fully restated herein.

    35. Denied.

                                             COUNT III

    36. Defendant re-incorporates paragraphs 1 through 24 as if fully restated herein.

    37. Denied.

    38. Denied.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

        Defendant asserts that if it is assumed, arguendo, that Defendant violated a statute as

 alleged in Plaintiff’s Complaint, which presupposition Defendant denies, such violation was not

 negligent or intentional, and resulted from a bona fide error, notwithstanding the maintenance of

 procedures reasonably adapted to avoid any such error.



                             SECOND AFFIRMATIVE DEFENSE

        Defendant asserts, without admitting any liability whatsoever, the Plaintiff’s claims may

 be barred in whole or in part by the applicable statute of limitations found under in the FDCPA

 and/or FCCPA.




 4|Page
Case 0:19-cv-62826-RKA Document 4 Entered on FLSD Docket 12/11/2019 Page 5 of 5



                                          Respectfully submitted by:

                                           /s/ Dale T. Golden
                                          DALE T. GOLDEN, ESQ.
                                          Florida Bar No.: 0094080
                                           /s/ Charles J. McHale
                                          CHARLES J. MCHALE, ESQ.
                                          Florida Bar No.: 0026555
                                          GOLDEN SCAZ GAGAIN, PLLC
                                          201 North Armenia Avenue
                                          Tampa, Florida 33609-2303
                                          Phone: (813) 251-5500
                                          Fax: (813) 251-3675
                                          dgolden@gsgfirm.com
                                          cmchale@gsgfirm.com
                                          Counsel for Defendant




 5|Page
